Citation Nr: 0517659	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hand tremors, 
claimed as secondary to service-connected anxiety disorder.

2.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from January 1953 
to November 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, granting an increased evaluation to 
30 percent for generalized anxiety disorder.  The appeal also 
arises from a March 2003 RO decision denying service 
connection for essential tremors.  

By a March 2003 notice of disagreement the veteran timely 
requested Decision Review Officer (DRO) review of his claim 
being appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2004).  DRO review was afforded the veteran, as documented 
in a June 2003 statement of the case.  

The issue of entitlement to an increased evaluation for a 
service-connected anxiety disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hand tremors are more likely than not 
aggravated by his anxiety disorder.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection are met for hand tremors 
based on aggravation due to a service-connected anxiety 
disorder.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326  (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

In this case, because the claim for service connection for 
hand tremors as secondary to service-connected anxiety 
disorder is granted, there is no reasonable possibility that 
additional development will further this claim on appeal.  No 
other claims are adjudicated here, and hence no VCAA analysis 
is necessary prior to this adjudication.  

Secondary Service Connection Claim

In order to establish direct service connection for a 
disability, there must be objective evidence that establishes 
that the disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  Moreover, to establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310 (2004).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.

In this case, the veteran's service medical records provide 
no evidence of hand tremors.  Further, while essential 
tremors may be a disease of the nervous system for which 
service connection may be granted on a first-year-post-
service presumptive basis, there are no records indicating 
the presence of hand tremors in the first year post service.  
See 38 C.F.R. §§ 3.307, 3.309 (2004).  

However, the veteran here contends that he should be granted 
service connection for his hand tremors based on aggravation 
of those tremors by his service-connected anxiety disorder.  
In support of this claim the veteran presents supporting 
medical evidence.  William J. Golini, M.D., a treating 
neurologist, in a June 2003 treatment record, notes that the 
veteran has an anxiety disorder and opines that the veteran's 
tremors are worsened with his anxiety.  That examiner then 
assessed the veteran's tremors as action tremors.  That 
neurologist also provided an opinion in December 2003 
reaffirming his view that the veteran's anxiety disorder 
worsened his action tremor.  

The veteran was afforded a VA examination by a neurologist in 
February 2003 to address this question of a causal link 
between the veteran's anxiety disorder and his hand tremors.  
That examiner noted that the veteran's family history was 
positive for hand tremors in his mother as she grew older.  
The veteran reported having frequent tremor, and admitted to 
being anxious.  The examiner assessed that the veteran had an 
intentional tremor, more so on the left, and that he also had 
a generalized uncharacteristic tremor in additional to the 
intentional tremor.  The examiner noted that when the veteran 
had a generalized tremor he would report that he was anxious.  
The examiner assessed that the veteran had an essential 
tremor, but also had a tremor caused by anxiety.  

Hence, both the private neurologist and the VA examining 
physician have provided opinions to the effect that the 
veteran had increased or additional hand tremor due to his 
service-connected anxiety disorder.  Accordingly, the Board 
finds that the preponderance of the evidence favors the 
veteran's claim, based on aggravation secondary to service-
connected anxiety disorder.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310; Allen v. Brown, supra. 


ORDER

Service connection for hand tremors is warranted based on 
aggravation due to the service connected anxiety disorder.  


REMAND

Upon a December 2002 VA mental health examination to assess 
the veteran's anxiety disorder, the social worker who 
conducted the examination carefully noted the veteran's 
background, situation, and history.  The veteran reported 
being married forty-two years with one child and two 
grandchildren, and having no marital or family problems.  He 
obtained technical training in electronics post service, and 
also took coursework in management.  He worked for a number 
of companies over the years, including as an equipment test 
specialist and as a branch manager for an electronics 
company.  He reported that he had begun drinking alcohol with 
co-workers regularly after completion of successful projects 
where he worked as a branch manager, and then after he was 
laid off from work at that job as branch manager, he began 
drinking more on a daily basis.  He reported a history of 
losing another job due to hand tremors which impaired his 
electronic testing work.  He reported that this heavy 
drinking persisted for seven years, and then he reduced his 
consumption himself.  

The veteran reported that he was unemployed and receiving 
Social Security disability beginning in 1992, when he had an 
automobile accident that resulted in some ear problems and 
vertigo.  He reported also being laid off from his position 
as an electronics company branch manager.  He was currently 
employed part-time as a security guard.  The veteran reported 
at the examination that he had an anxious mood "9/10" 
(presumably 9 on a scale of 10) five days per week, and that 
he had a depressed mood seven days per week at "5/10" 
(presumably 5 on a scale of 10).  However, the examiner 
failed to explain the significance of these numbers on the 
examination report, and failed to assess what she believed to 
be the extent of the veteran's impairment due to his service-
connected anxiety disorder.  The examiner did provide a 
Global Assessment of Functioning (GAF) Scale score of 55, and 
assessed that the veteran's anxiety disorder was moderate.  
However, current rating criteria require a greater level of 
specificity as to the veteran's psychiatric impairment.  
Hence, remand for an additional VA examination is necessary, 
and upon such remand the examiner must address the 
appropriate evaluative criteria as contained in the rating 
code.  See 38 C.F.R. §  4.130 (2004) (schedule for rating 
mental disorders).  

Remand is also necessary to obtain the Social Security (SSA) 
records pertaining to the award of SSD benefits, as noted 
above.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized the need to obtain SSA medical 
records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).

Additionally, the veteran has reported that he is being 
prescribed klonopin as treatment for his anxiety and 
associated sleep impairment by his primary care physician.  
Hence, the records of that doctor's treatment of the veteran 
are pertinent to his claim for an increased rating for an 
anxiety disorder, and should be requested upon remand.

Additionally, recent letters from William J. Golini, M.D., 
the veteran's treating neurologist, inform of an increase in 
severity of the veteran's hand tremors, with a causal 
association between the veteran's anxiety disorder and these 
hand tremors.  Dr. Golini noted in multiple statements that 
the veteran's hand tremors were worsened by his anxiety.  
However, in a June 2003 treatment record the neurologist 
noted that the tremors, assessed as action tremors, were mild 
and not warranting medication, whereas a December 2003 
treatment record informs that the tremors had worsened.  The 
neurologist then prescribed Mysoline.  Because the veteran's 
anxiety disorder worsens his tremors, worsening tremors 
implicates the possibility of a worsening anxiety disorder.  
On that basis alone an additional VA examination is warranted 
to assess the current severity of the anxiety disorder, based 
on possible increased severity since the veteran was last 
examined for rating purposes in December 2002.  The Court has 
held that VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment. Littke v. Derwinski, 1 Vet. App. 90 
(1990). 

Accordingly, the case is remanded for the following:

1.  All as-yet-unobtained records of 
treatment for the veteran's anxiety 
disorder should be obtained, 
including records of treatment from 
his private primary care physician, 
with appropriate authorization from 
the veteran.  Appellant's assistance 
in identifying and obtaining any 
additional records should be 
solicited as needed.

2.  The RO should also obtain and 
associate with the claims file the 
veteran's Social Security disability 
(SSD) determination(s) and all 
medical records underlying the 
veteran's award of Social Security 
disability benefits. 

3.  Thereafter, the veteran should be 
afforded an appropriate VA 
examination by a VA psychiatrist to 
assess the nature and severity of his 
current anxiety disorder.  The claims 
folder must be provided to the 
examiner for review for the 
examination.  To the extent necessary 
in accordance with the latest AMIE 
worksheet for rating mental 
disorders, the examiner should 
conduct all indicated non-invasive 
tests and studies.  The RO/AMC should 
inform the examiner of the failure of 
prior the VA examiner in December 
2002 to address mental disorder 
evaluative rating criteria.  The 
examiner is to be provided copies of 
the rating criteria for mental 
disorders to assist in preparing a 
report addressing the nature, extent, 
and severity of the veteran's 
service-connected anxiety disorder.  
If the examiner cannot provide this 
opinion or other opinions required 
for this examination without resort 
to speculation, the examiner should 
so state.  All opinions should be 
explained in detail.  

4.  Thereafter, and following any 
other appropriate development, the 
remanded claim must be readjudicated.  
If the determination remains to any 
extent adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


